DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,708,642. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804(II)(B)(1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changrani (US 2017/0310828).
As per claim 1, Changrani discloses a streaming media server, comprising:
a processor; and a computer-readable storage medium storing computer-readable code that, when executed by the processor, causes the streaming media server to perform operations of: after commencing a processor load responsive to a variable bitrate (ABR) selection, establishing, by the processor, a set of static parameters for use in processing one or more encoded segmented segments (¶ 17);
determining the set of static parameters by a recall of the set of static parameters stored in the computer-readable storage medium; predetermining at least one sub-max threshold based on one or more recalled static parameters which are selected from the computer-readable storage medium (¶ 17 and 18); and
providing in a streaming session a range of responses for setting a value of an initial final bitrate (ABRFINALNEW) based upon a comparison of a running processor average load (LOADAVG) to a threshold wherein the threshold comprises at least one pre-determined sub-max threshold.  (¶ 20 and 21) 
As per claim 2, Changrani discloses the streaming media server of claim 1, further comprising: a computer-readable storage medium configured to store for recall one or more predetermined processor load thresholds less than a LOADMAx threshold wherein the LOADMAx threshold comprises at least one sub-max threshold (¶ 20 and 21).
As per claim 3, Changrani discloses the streaming media server of claim 2, further comprising: wherein the computer-readable storage medium storing a greater number of sub-max thresholds to provide increased refinement in setting the value ABRFINALNEW based on the comparison with the running processor average load (LOADAVG) to the greater number of sub-max thresholds (¶ 17 - 21).
As per claim 4, Changrani discloses the streaming media server of claim 3, further comprising: wherein the computer-readable storage medium storing a lesser number of sub- max thresholds to reduce complexity in setting the value ABRFINALNEW based on the comparison with the running processor average load (LOADAVG) to the lesser number of sub-max thresholds (¶ 21 and 22).
As per claim 5, Changrani discloses the streaming media server of claim 4, wherein a lesser number of sub- max thresholds results in an increase in course refinements in adjustments for the ABRFINALNEW (¶ 25 – 47).
As per claim 6, Changrani discloses the streaming media server of claim 5, further comprising: wherein the sub-max threshold comprise a pair of sub-max thresholds for ABR selection and recalling process that comprise a first sub-max threshold and a second sub-max threshold wherein the first sub-max threshold is a lower threshold, and the second sub-max threshold is a higher threshold (¶ 25 - 47).
As per claim 7, Changrani discloses the streaming media server of claim 6, further comprising: wherein a value of the second sub-max threshold varies in a percentage greater than the value of the first sub-max threshold (¶ 25 - 47).
As per claim 8, Changrani discloses the streaming media server of claim 6, further comprising: wherein the sub-max threshold is configured as an assigned fixed or are a variable value; and wherein the sub-max threshold is defined independently or based upon the value of another parameter (¶ 25 - 47).
As per claim 9, Changrani discloses the streaming media server of claim 8, further comprising: storing a first predetermined threshold less than LOADMAx; and storing a second predetermined threshold less than LOADMAX and less than the first predetermined threshold; and wherein, when the computer-readable code is executed by the processor, the streaming media server further performs the operation of increasing the value of a final bitrate (ABRFINAL) when LOADAVG is less than the first predetermined threshold but greater than the second predetermined threshold (¶ 25 - 47).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 4 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 3 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 4 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 8 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 7 are applicable for claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487